DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract

The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “The present invention relates” (see line 1) should not be present therein.
Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because:
Figures 1 and 1A are connected with dotted lines and no two figures should be connected in this manner.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The recitation of the ink reservoir disposed “only” within the writing tip element (see claim 1, line 3) does not have an antecedent basis in the specification.  It is noted that paragraph 0023 of the specification discloses that ink reservoir 26 may be disposed “generally in or adjacent to the conical tip element”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In regard to claim 1, an antecedent basis for “the writing tip” (see line 3) has not been defined.  It appears that “the writing tip” should be “the writing tip element” (see line 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yoder (U.S. 7,811,019) in view of Steele et al. (US 2013/0330115, hereinafter Steele).
In regard to claim 1, Yoder discloses a writing utensil apparatus comprised of a shaft 12, 18 having a writing tip element 28 on a first end thereof wherein the writing tip (element) 28 comprises an ink reservoir disposed only within the writing tip element (see column 7, lines 17-21, wherein it is disclosed the writing tip element 28 may be an ink filled tip and column 4, lines 31-34 wherein it is disclosed the writing tip element 28 may be inserted into the shaft 18) and an “ink tube” (defined by the end portion of the writing tip element through which the ink is dispensed) configured to deliver ink from the ink reservoir to a tip of the writing tip element for delivery to a writing surface.  It is further noted the Yoder device, like the Applicant’s device, is intended to be a single use device in order to eliminate cross-contamination of germs from one person to another (see column 1, lines 60-63).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Ryan et al. reference is cited as being directed to the state of the art as a teaching of a writing implement which may include an ink reservoir 9 discloses only in the tip 1 thereof (see paragraph 0017) and the Brown reference is cited as being directed to the state of the art as a teaching of a writing instrument wherein an ink reservoir 38 is disposed only in the tip thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
2/24/22

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754